DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 and 10/28/2020 has been entered.
 

Response to Arguments
The applicant’s amendment to Claim 5 and cancellation of Claims 3 and 4 is acknowledged.
The amendment to Claim 5 overcomes the 112 rejections and objections to the Claim. The cancellation of Claims 3 and 4 maker the art rejection moot.

 
Relevant Prior Art
The most relevant prior art is shown as:
Liu (CN104931081 A) discloses a Fiber Bragg Grating demodulation device for suppressing fluctuation at a variable ambient temperature (Fig. 1), wherein the device comprises: a broadband light source (1), a tunable F-P filter (2), an optical fiber first-stage beam splitter (3), a first optical fiber second-stage beam splitter (61), optical fiber circulators (4), Fiber Bragg Grating sensor arrays (5), a first photoelectric detector array (10), an optical fiber gas cell (7), a second optical fiber second-stage beam splitter (62), an optical fiber F-P etalon (8), a notch filter (9), a data acquisition card (11), and a processor (12), wherein light emitted from the broadband light source (1) enters the tunable F-P filter (2) driven by a triangular-wave or sawtooth-wave voltage to output swept frequency lasers (page 2, last para, page 3, step 1); the swept frequency lasers are then split into two paths of light by the optical fiber first-stage beam splitter (3); one path of light enters the first optical fiber second-stage beam splitter (61) and is then split into N beams; each of N-1 beams enters the respective FBG sensor array (5) through an optical fiber circulator (4) arranged in each path, changes of parameters to be measured during the ambient temperature changing process are sensed by sensors and result in a central wavelength shift of Fiber Bragg Grating reflected light, and the reflected light is transmitted to photoelectric detector arrays (10) by the optical fiber circulators (4); the remaining beam enters the optical fiber gas cell (7), and transmitted light is received by the photoelectric detector arrays (10); the other path of light is split into two beams by the second optical fiber first-stage beam splitter (62), where one beam enters the optical fiber F-P etalon (8) to form comb-like transmitted light having equal optical frequency intervals (page 3, 2nd and last para, step 3, page 7, step 3), a transmission peak of a specified central optical frequency is notched by a notch filter (9, page 3, 2nd and last para, , page 7, step 3), and the optical frequency is marked and received by the photoelectric detector arrays (10), a plurality of additional local optical frequency references are inserted between adjacent transmission peaks of the optical fiber F-P etalon (8); a wavelength-scanning nonlinear curve of the tunable F-P filter (2) is calibrated by the interference fringes; interference light is received by the photoelectric detector arrays (10); and, the photoelectric detector arrays (10) convert all light signals into electrical signals, and the electrical signals are transmitted to the processor (12) through the data acquisition card (11) for purpose of demodulation.

Johnson (US 5,696,579 A) discloses a Fiber Bragg Grating demodulation device (Figs. 3, 5) for suppressing fluctuation in wavelength demodulation due to rapid environmental temperature changes (the preamble has not been given patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Specifically, a Fiber Bragg Grating is not present in the body of the claim nor it’s potential relation to the etalon or interferometer), comprising
an F-P etalon (62), and
an interferometer  (64) which subdivides optical frequency between adjacent interference spectral lines of the F-P etalon into a plurality of additional local optical frequency references for suppressing fluctuation in wavelength demodulation (col. 2, line 66-col. 3, line 3).

Liu (US 2014/0176937 A1) discloses the use of a distributed disturbance sensing device with a demodulation interferometer (Fig. 2) comprising an optical fiber isolator (13) for preventing the reflected light from traveling into the laser ([0027], [0058], Claim 2), an optical fiber coupler (15) for providing a predetermined splitting ratio in the arms of the interferometer ([0027], [0058], Claim 2), and a plurality of Faraday polarizers (17 and 18) that eliminate the polarization fading phenomena of the interferometer ([0027], [0058], Claim 2).



Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 5, the prior art of record, taken either alone or in combination, fails to disclose or render obvious “(2) splitting the light of the second path into a path A of light and a path B of light, wherein the light of path A forms a comb-like transmitted light, with a specified optical frequency of the transmitted light signals being notched as optical frequency mark, and the light of path B is split and reflected, which is then allowed to encounter and interfere to obtain assisted interference signals” and “(4) removing baseline from the interference signal spectral line of path B to obtain a secondary optical frequency reference point sequence” in combination with the rest of the limitations of the above claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877